DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 09/16/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0019], "FIG. 1", all occurrences, should be changed to --FIG. 6--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
 	Claim 15, last three lines, "the second sealant/adhesive the first sealant/adhesive to melt and flow" is unclear and causes confusion. 
	Claim 16 is included in this rejection because of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that "the third viscosity…is equal to the first viscosity", while claim 2 earlier recites that "a third viscosity which is higher than the first viscosity".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soni (4940179).
 	Soni discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall; a first sealant/adhesive (7) configured to cooperate with the heat shrinkable tubing, the first sealant/adhesive having a first sealant/adhesive first surface and an oppositely facing first sealant/adhesive second surface, the second surface of the first sealant/adhesive bonded to the inner wall of the heat .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Komura et al. (4440821) in view of Soni.
 	Komura et al. discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall; a second sealant/adhesive (2) which has a first surface and an oppositely facing second surface.
 	Komura et al. does not disclose the device comprising a first sealant/adhesive configured to cooperate with the tubing, the first sealant/adhesive having a first surface and an oppositely facing second surface, wherein the second surface is bonded to the inner wall of the tubing.
 	Soni discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall, a first sealant/adhesive (7) configured to cooperate with the tubing, the first sealant/adhesive having a first surface and an oppositely facing second surface, wherein the second surface is bonded to the inner wall of the tubing.
 	It would have been obvious to one skilled in the art to provide the first sealant/adhesive as taught by Soni on the inner wall of Komura et al., before providing other sealants/adhesives (2-4), to further secure the second (and other) sealant/adhesive inside the tubing.

 	Re claims 2 and 16, modified sealing device of Komura et al. also discloses a third sealant/adhesive (3) which is provided proximate the first sealant/adhesive, the 
 	Re claim 3, the second surface of the third sealant/adhesive is provided in engagement and bonded with the first surface of the first sealant/adhesive.
 	Re claim 5, a fourth sealant/adhesive (4) is provided proximate the third, the fourth having a first surface and an oppositely facing second surface, the fourth having a fourth viscosity; the fourth sealant/adhesive in the modified device of Komura et al. can be configured to have the first surface in engagement with conductors and upon application of heat, would allow the fourth sealant/adhesive to melt and flow across and between the free ends of conductors to fill air voids present between conductors.
 	Re claim 6, the second surface of the fourth sealant/adhesive is in engagement and bonded with the first surface of the first sealant/adhesive.
	Re claims 12-13, the modified device of Komura et al. discloses the first viscosity being greater than the second viscosity, but does not disclose the first In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847